Citation Nr: 1728628	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-03 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a chipped tooth.

3. Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2010 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In written correspondence received by the Board in May 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeals for entitlement to service connection for tinnitus and for a chipped tooth, and entitlement to an initial disability rating in excess of 30 percent for bilateral 
pes planus.


CONCLUSION OF LAW

The appeal for entitlement to service connection for tinnitus and for a chipped tooth and entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus is withdrawn and the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. §7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in May 2017, the Veteran withdrew his appeals for entitlement to service connection for tinnitus, entitlement to service connection for a chipped tooth, and entitlement to an initial rating in excess of 30 percent for bilateral pes planus (flat feet).  See May 2017 VA Form 21-4138 (stating "I wish to withdraw my appeal on all issues").

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


